Citation Nr: 0500968	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  99-08 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's right fourth metatarsal 
fracture residuals.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's chronic left ankle sprain 
residuals.  

3.  Entitlement to an initial compensable disability 
evaluation for the veteran's tonsillitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from December 1988 to August 
1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) which 
established service connection for right fourth metatarsal 
fracture residuals and assigned a 10 percent evaluation for 
that disability.  In December 1998, the RO established 
service connection for chronic left ankle sprain residuals; 
assigned a 10 percent evaluation for that disability; 
established service connection for tonsillitis; and assigned 
a noncompensable evaluation for the disability.  In August 
1999, the veteran was afforded a hearing before a Department 
of Veterans Affairs (VA) hearing officer.  The veteran has 
been represented throughout this appeal by the American 
Legion.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected right 
foot, left ankle, and tonsil disabilities.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) addressed a similar 
appeal and directed that it was specifically not a claim for 
an increased disability evaluation.  However, the Court did 
not provided a specific name for the issue in lieu of 
"increased disability evaluation."  In the absence of such 
direction, the Board has framed the issues as the veteran's 
entitlement to initial evaluations in excess of 10 percent 
for his right fourth metatarsal fracture residuals and 
chronic left ankle sprain residuals and an initial 
compensable evaluation for his tonsillitis.  The veteran is 
not prejudiced by such action.  The Board has not dismissed 
any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  

For the reasons and bases discussed below, an initial 
evaluation in excess of 10 percent for the veteran's right 
fourth metatarsal fracture residuals is DENIED.  

The issues of the veteran's entitlement to an initial 
evaluation in excess of 10 percent for his chronic left ankle 
sprain residuals and an initial compensable evaluation for 
his tonsillitis are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the veteran if further action is required on his part.  


FINDING OF FACT

The veteran's right fourth metatarsal fracture residuals 
alone have been shown to be productive of no more than 
moderate right foot impairment.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for the veteran's right fourth metatarsal fracture 
residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5283, 5284 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Historical Review

The veteran's service medical records indicate that he 
sustained a June 1990 right fourth metatarsal stress 
fracture.  Treating military medical personnel placed the 
veteran's right foot in a cast.  A November 1990 Army 
treatment record states that the veteran exhibited a 
"normal" range of motion of the right foot with no 
tenderness of swelling.  The report of a June 1998 VA 
examination for compensation purposes conveys that the 
veteran complained of chronic right foot pain and swelling.  
The veteran was diagnosed with a hypertrophic non-union of 
the base of the tight fourth metatarsal.  In October 1998, 
the RO established service connection for right fourth 
metatarsal fracture residuals and assigned a 10 percent 
evaluation for that disability under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5284 (1998).  


II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  Moderate residuals of 
foot injuries warrant a 10 percent evaluation.  A 20 percent 
evaluation requires moderately severe residuals.  A 30 
percent evaluation requires severe residuals.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2004).  

Moderate malunion or nonunion of the tarsal or metatarsal 
bones warrant a 10 percent disability evaluation.  A 20 
percent evaluation requires moderately severe malunion or 
nonunion.  A 30 percent evaluation requires severe malunion 
or nonunion.  38 C.F.R. § 4.71a, Diagnostic Code 5283 (2004).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2004).  

A June 1998 VA treatment record states that the veteran 
complained of right foot pain and swelling. On examination of 
the right foot, the veteran exhibited tenderness about the 
third metatarsal head and pes planus.  The veteran was 
diagnosed with right foot metatarsalgia under the third 
metatarsal head and bilateral pes planus.  

At the June 1998 VA examination for compensation purposes, 
the veteran complained of right foot pain and swelling which 
was exacerbated by prolonged walking and standing.  His right 
foot symptoms were centered on the bottom of his foot and 
exacerbated by the prolonged walking and standing associated 
with his job as a prison guard.  On examination of the right 
foot, the veteran exhibited pain upon palpation along the 
base of the fourth metatarsal.  Contemporaneous X-ray studies 
of the right foot revealed findings consistent with a 
hypertrophic non-union of the base of the fourth metatarsal.  
The veteran was diagnosed with a hypertrophic right fourth 
metatarsal non-union.  The VA examiner commented that the 
"patient's foot pain is primarily due to his non-union."  

In his April 1999 Appeal to the Board (VA Form 9), the 
veteran advanced that an evaluation in excess of 10 percent 
was warranted for his right foot fracture residuals as he 
experienced constant right foot pain.  At the August 1999 
hearing on appeal, the veteran testified that he experienced 
chronic right foot pain, tenderness, and swelling; an 
impaired ability to place his weight on his right foot; and 
significant industrial impairment.  He clarified that he 
could not respond quickly when emergencies arose at the 
maximum-security prison where he worked as a prison guard.  

VA clinical documentation dated in August 1999 indicates that 
the veteran complained of right foot pain which was relieved 
by prolonged rest.  The veteran presented a history of an 
inservice right third metatarsal fracture.  Treating VA 
medical personnel observed that the veteran exhibited right 
third metatarsal tenderness without swelling or 
discoloration.  An impression of right foot arthralgia with 
history of a fracture and arthritis was advanced.  

In a September 2003 written statement, the veteran asserted 
that his right foot pain was exacerbated by the periods of 
prolonged standing necessitated by his employment.  

At a January 2004 VA examination for compensation purposes, 
the veteran complained of chronic right foot pain which was 
exacerbated by weightbearing.  He reported that he had 
stumbled; lost his balance; and fallen as the result of his 
right foot pain.  He wore cushioned shoes.  On examination of 
the feet, the veteran exhibited pain upon palpation of the 
base of the right fourth metatarsal; a range of motion of the 
right fourth metatarsal joint "which is fairly movable in 
dorsiflexion and plantar flexion;" and radiological findings 
revealing "a sclerotic border at the base of the right 
fourth metatarsal which could denote a proximal old healing 
fracture of the metatarsal."  An impression of right fourth 
metatarsal fracture residuals with good alignment of the 
fourth metatarsal and residual pain on palpation and "a 
history of functional instability" was advanced.  On 
contemporaneous joint evaluation, the veteran complained of 
"some" right foot aching.  On examination of the right 
foot, the veteran exhibited obesity and no right foot 
tenderness.  Contemporaneous X-ray studies of the right foot 
showed findings consistent with healed fourth metatarsal 
fracture residuals.  The VA physician commented that "the 
veteran's fracture in the foot is well-healed and 
asymptomatic."  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's right fourth metatarsal fracture residuals have 
been repeatedly shown to be productive of fourth metatarsal 
tenderness and subjective complaints of right foot 
instability.  While the veteran was thought to have a fourth 
metatarsal non-union at the June 1998 VA examination, the 
most recent X-ray studies of the right foot conducted in 
January 2004 revealed well-healed fourth metatarsal fracture 
residuals.  Additionally, the veteran has been diagnosed with 
nonservice-connected obesity and bilateral pes planus.  These 
disabilities undoubtedly impact upon the veteran's ability to 
stand and to ambulate for prolonged periods of time.  

The veteran advances on appeal that he experiences 
significant right foot functional impairment including 
instability associated with his right fourth metatarsal 
fracture residuals.  The veteran's right fourth metatarsal 
fracture residuals are clearly productive of significant pain 
and tenderness which are commensurate with at least moderate 
right foot impairment.  However, the veteran's fracture 
residuals have not been objectively shown to be manifested by 
either metatarsal non-union or moderately severe functional 
impairment of the foot.  Indeed, the VA examiner at the 
January 2004 VA examination for compensation purposes 
commented that the veteran's right foot fracture residuals 
were essentially asymptomatic.  Therefore, the Board 
concludes that the current 10 percent evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2004) 
adequately reflects the veteran's right foot disability 
picture.  


III.  VCAA

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the issue of the veteran's entitlement to an 
initial evaluation in excess of 10 percent for his right 
fourth metatarsal fracture residuals, the Board observes that 
the VA has secured or attempted to secure all relevant 
documentation to the extent possible.  There remains no issue 
as to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2004).  

The veteran has been afforded VA examinations for 
compensation purposes.  The examination reports are of 
record.  In August 1999, the veteran was afforded a hearing 
before a VA hearing officers.  The hearing transcript is of 
record.  

In October 2003, the veteran was provided with a VCAA notice 
which informed him of the evidence needed to support his 
claim; what actions he needed to undertake; and how the VA 
would assist him in developing his claim.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board 
finds that appellate review of the veteran's claim would not 
constitute prejudicial error.  


ORDER

An initial evaluation in excess of 10 percent for the 
veteran's right fourth metatarsal fracture residuals is 
DENIED.  


REMAND

In reviewing the report of the January 2004 VA joints 
examination for compensation purposes, the Board notes that 
the veteran complained of chronic left ankle pain.  On 
examination, the veteran exhibited a "normal" range of 
motion of the both ankles with no joint instability or 
swelling.  Contemporaneous X-ray studies of the left ankle 
revealed findings consistent with mild degenerative joint 
disease.  An impression of mild left ankle degenerative joint 
disease was advanced.  The VA physician made no findings as 
to whether the veteran exhibited any pain associated with his 
left ankle range of motion.  

In an April 2004 written statement, the veteran reported that 
his tonsillitis had increased in severity and was making 
speaking painful.  The veteran was last afforded a VA 
examination for compensation purposes which addressed his 
tonsils in 1998.  The VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Accordingly, this 
case is REMANDED for the following action:  

1.  The RO should contact the veteran and 
request that he provide information as to 
all treatment of his chronic left ankle 
sprain residuals and tonsillitis, 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should then 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

2.  The RO should then request that 
copies of all VA clinical documentation 
pertaining to treatment of the veteran 
after April 2000, not already of record, 
be forwarded for incorporation into the 
claims folder.  

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes in order to 
determine the nature and severity of his 
chronic left ankle sprain residuals and 
tonsillitis.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner or examiners should identify 
the limitation of activity imposed by the 
veteran's service-connected chronic left 
ankle sprain residuals and any associated 
pain with a full description of the 
effect of the disability upon his 
ordinary activities.  The examiner or 
examiners should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the left ankle 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner or examiners should express an 
opinion as to the impact of the veteran's 
chronic left ankle sprain residuals upon 
his vocational pursuits.  Send the claims 
folders to the examiner or examiners for 
review.  The examination report should 
specifically state that such a review was 
conducted.  

4.  The RO should then readjudicate the 
veteran's entitlement to an initial 
evaluation in excess of 10 percent for 
his chronic left ankle sprain residuals 
and an initial compensable evaluation for 
his tonsillitis.  If the benefits sought 
on appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.   See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


